Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application GB 1808312.1 filed on 5/21/18.   It is noted that Applicant has not filed a certified copy of the application.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (SUN, Pub. No.: US 2013-0142200; HSU, Pub. No:  US 2018-0246028; KRICKA, US Patent No.: 5,744,366) does not teach nor suggest in detail the limitations: 
“A computer implemented method of automatically quantifying motility and morphology parameters of a single motile microscopic specimen in a population of motile specimens using a computer, characterized in that said method comprises the following steps: (a) placing, or enabling the placement of, the population of motile microscopic specimens on a stage of a microscope means, the microscope means having (i) a motorized positioner controlling the motion of the stage, (ii) a motorized objective nosepiece, (iii) a first microscope magnification objective and a second magnification objective mounted on the motorized objective nosepiece, the second magnification objective having a higher magnification power than the first magnification objective, (iv) an image acquiring unit mounted on the microscope means, and (v) a focus adjusting motor, the motorized positioner, motorized objective nosepiece, the image acquiring unit and the focus adjusting motor being operationally connected to the computer; (b) automatically obtaining images of the population of motile microscopic specimens using the image acquiring unit through the first microscope magnification objective; (c) automatically moving the motorized positioner for tracking a plurality of motile microscopic specimens in the population based on the images taken through the first microscope magnification objective to quantify the motility parameters of the tracked motile microscopic specimens; (d) selecting a single motile microscopic specimen using the quantified motility parameters; (e) automatically (i) switching to a second magnification objective using the motorized nosepiece, (ii) positioning said selected single motile microscopic specimen inside a field of view of said second magnification objective using the motorized positioner, (iii) re-focusing on the single motile microscopic specimen using the focus adjusting motor, and (iv) obtaining images with the image acquiring unit of the single motile microscopic specimen through the second magnification objective; and (f) quantitatively measuring morphology parameters of said selected single motile microscopic specimen using the microscopic images taken with the second magnification objective”

           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record SUN does not specifically teach a microscope with a motorized objective nosepiece or with using a second magnification objective that is to be mounted on the motorized objective nosepiece.  This second magnification objective would have a higher magnification power than the first magnification objective as well as focusing the motorized objective nosepiece, none of which is disclosed in the prior art.  SUN is silent as to selecting a single motile microscopic specimen using the quantified motility parameters, automatically switching to a second magnification objective using the motorized nosepiece, as well as silent at to positioning said selected single motile microscopic specimen inside a field of view of the second magnification objective using the motorized positioner.  SUN is silent as to obtaining images with the image acquiring unit of the single motile microscopic specimen through the second magnification objective as well as silent as to quantitatively measuring morphology parameters of said selected single motile microscopic specimen using the microscopic images taken with the second magnification objective as presented by the Applicant.  
SUN is a system that quantifies motility in depth with only a mention of morphology parameters of a single motile microscopic specimen in a population of motile specimens.  The prior art teaches placing the population of motile microscopic specimens on a stage of a microscope as well as a motorized positioner controlling the motion of the stage.  SUN includes a first microscope magnification objective and re-focusing on the single motile microscopic specimen using the focus adjusting motor.  The prior art also includes automatically obtaining images of the population of motile microscopic specimens using a camera through the first microscope magnification objective as well as automatically moving the motorized positioner for tracking a plurality of motile microscopic specimens in the population based on the images taken through the first microscope magnification objective to quantify the motility parameters of the tracked motile microscopic specimens.  Finally, the prior art discloses the camera is mounted on the microscope as is the focus adjusting motor and the motorized positioner.  The closest NPL HAIFLER (HAIFLER, “Interferometric phase microscopy for label-free morphological evaluation of sperm cells”, 2015) teaches motile cell imaging with a motorized microscope but is silent as to at least a motorized objective nosepiece, a second magnification objective, and silent to using quantified motility parameters, automatically switching to a second magnification objective using the motorized nosepiece, and positioning the selected single motile microscopic specimen inside a field of view of the second magnification objective using the motorized positioner.
Whereby Applicant’s invention claims a microscope with a motorized objective nosepiece as well as using a second magnification objective that is to be mounted on the motorized objective nosepiece.  The invention claims the second magnification objective has a higher magnification power than the first magnification objective as well as focusing the motorized objective nosepiece.  The claims also recite a single motile microscopic specimen using the quantified motility parameters, automatically switching to a second magnification objective using the motorized nosepiece, and positioning the selected single motile microscopic specimen inside a field of view of the second magnification objective using the motorized positioner.  The claims further recite obtaining images with the image acquiring unit of the single motile microscopic specimen through the second magnification objective as well as quantitatively measuring morphology parameters of the selected single motile microscopic specimen using the microscopic images taken with the second magnification objective.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-5, 7, 11-17, 20, 22-26, 31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481